Citation Nr: 0215276	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to August 1971.  

This appeal arose from an June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which awarded service connection for PTSD, 
and assigned a 10 percent disability rating. 


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran's PTSD is manifested by not more than 
considerable industrial impairment and occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
4.130, Diagnostic Code 9411 (2001); 38 C.F.R. Part 4, 
including 4.132, Diagnostic Code 9411 (1996); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in the June 2002 Supplemental Statement of the 
Case.  He was informed of VA's duty to notify claimants of 
information or evidence needed in their case.  He was 
notified earlier that he could submit additional evidence and 
that an examination would be scheduled.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

The veteran was been scheduled for and attended a recent VA 
examination with regard to the instant claim.  The report is 
of record and contains an opinion pertinent to this claim.  
The veteran's private and VA treatment records have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the statement of the case and 
the Board notes that the veteran has been provided notice and 
assistance as required in the VCAA.  No further assistance in 
this regard appears to be warranted.  Consequently, the Board 
finds that additional development of these matters, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, 
supra.  

II.  Rating Issue

A June 2000 rating decision granted service connection for 
PTSD.  The RO initially assigned a 100 percent temporary 
total evaluation due to hospitalization for PTSD, effective 
from October 1993, followed by a 10 percent evaluation 
effective from December 1993.  The veteran disagreed with 
this 10 percent rating.  As this appeal arose out of the 
veteran's disagreement with the initial rating assigned to 
his PTSD, the entire appeal period will be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found).

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990). 

The veteran's PTSD has been rated under Diagnostic Code 9411.  
During the course of this appeal, VA also issued new 
regulations for the evaluation of psychiatric disabilities, 
effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to a PTSD.  Since the veteran filed his initial claim for 
service connection prior to November 1996, the Board must 
apply both the old and new criteria to his claim.  However, 
should a higher evaluation be found to be warranted solely 
under the new criteria, the effective date of the increase 
would necessarily be no earlier that November 7, 1996.  

The veteran served on active duty during a period of war, and 
he experienced combat-related stressors as documented in the 
record which support his diagnosis of PTSD. 

The record consists of the veteran's service medical records, 
VA and private treatment records and examination reports.  
These demonstrate that, while the veteran's psychiatric 
condition does create occupational and social impairment, he 
still retains significant functional capabilities as 
demonstrated by his ability to participate actively in his 
own treatment and successfully take classes and perform daily 
activities which require substantial mental and physical 
functioning.  

Private treatment records show that the veteran was 
hospitalized in late 1992 and early 1993 on multiple 
occasions for recurrent major depression, PTSD, and alcohol 
dependency.  Global Assessment of Functioning score in 
January 1993 was 45.  A hospitalization report in April 1993 
revealed GAF of 40 on admission and 65 on discharge.  
Unresolved post-traumatic stress issues related to Vietnam 
were noted.  

VA records show hospitalization for an acute episode of 
uncontrolled explosive behavior in October 1993.  The veteran 
reported he was recently divorced.  He had also been 
intoxicated.  The veteran's GAF improved at that facility to 
85.  

In August 1996, the veteran was hospitalized at VA for 
injuries sustained in a motor vehicle accident which occurred 
while he was intoxicated.  Psychiatric consultation upon 
discharge revealed a GAF around 55 to 60.  

Social Security Administration records include private and VA 
treatment records and also show an evaluation with a 
diagnosis of dysthymia and GAF of 60, highest this past year 
50, in April 1997.  

A report of VA examination dated in March 2000 reflects that 
the veteran noted depression since his return from Vietnam 
and current feelings of hopelessness and helplessness.  He 
reported alcohol consumption had masked his feelings, but his 
feelings were worse since he decreased his alcohol use.  He 
reported nightmares about Vietnam, night sweats, sleep of 4 
to 5 hours per night, and difficulty falling and staying 
asleep.  He has decreased interest in all activities.  He 
also stated loud noises reminded him of Vietnam.  He noted a 
history of heavy substance abuse but none since August 1999.  
He had last worked one month prior to the examination in 
quality control.  He stated he had been, in the past, 
arrested about 20 times for driving intoxicated, disorderly 
conduct and failure to pay child support.  Last time in jail 
was two years prior to the examination for driving drunk.  
Mental status examination revealed the veteran to be 
cooperative and to demonstrate normal body movement.  Mood 
was euthymic and affect appropriate.  Speech was coherent and 
relevant.  Insight and judgment were fair.  The diagnosis was 
PTSD, major depression in partial remission, history of 
alcohol dependence in partial remission.  GAF was 60.  
Moderate deficiency in social and occupational functioning 
was noted, but the veteran was noted to have successfully 
completed a welding class recently and gotten a B+ grade.  

A private psychiatric evaluation from Bay Medical Center 
dated in May 2000 reveals complaints of trouble sleeping, 
nightmares, flashbacks and suicidal ideation.  The main 
problem was sleep related.  Medications included Elavil at 
night and Intal daily to control shakiness.  Mental status 
showed mildly depressed mood.  The assessment was PTSD, GAF 
50.  Medications were changed due to the reported suicidal 
ideation.  

In August 2000, the veteran was hospitalized at Bay Medical 
Center for approximately one week at that facility for 
suicidal and homicidal ideation and an inability to sleep.  
Mental status examination showed the mood to be mild 
agitation and also depression.  Attention, concentration, 
insight and judgment were impaired.  Admission diagnosis was 
PTSD, GAF 40 to 45.  The veteran was agreeable to treatment 
but did not really talk about his real problems in spite of 
encouragement.  He did not attend post discharge treatment 
that was recommended.  His discharge diagnosis was PTSD, GAF 
around 55.  

A report of VA examination dated in October 2001 indicates 
that the veteran was taking Elavil, Ambien and Hydroxyzine.  
He reported depressed mood.  He reported his depression as 
zero on a scale of zero to 10, with zero being the worst.  He 
reported problems with interrupted sleep, nightmares, night 
sweats, and insomnia.  He reported feelings of worthlessness, 
hopelessness and isolation.  Concentration was variable.  
Suicidal thoughts were present but without intent.  He 
reported he stayed in his room most of the time.  He did 
report he could take care of his hygiene, mow the lawn and 
wash his own clothes.  His relationship with his mother had 
reportedly improved over the past year but otherwise he had 
no personal relationships.  He had been single since his last 
suicide attempt four or five years earlier.  He was currently 
on probation but had not seen his probation officer due to 
transportation problems.  He described panic attacks which 
did not appear full-blown.  He described feelings of things 
crawling on his skin and sweating.  This happened every few 
hours.  He denied flashback but was reminded of Vietnam by 
smells and hot weather.  Mental status examination revealed a 
well-groomed appearance.  Speech showed a mildly reduced 
rate.  Mood was low with a restricted affect.  Insight was 
fair.  The assessment was PTSD, GAF of 60.  

Prior to November 7, 1996, a condition such as PTSD could be 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  The VA General Counsel, in response to 
an invitation by Court to construe the term "definite" in a 
manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also, Hood v. 
Brown, 4 Vet. App. 301 (1993). 

Under the former criteria, a 50 percent evaluation would be 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned as long as the veteran 
meets one of three listed criteria: total isolation, gross 
repudiation of reality, or unemployability.  See 38 C.F.R. § 
4.132, Diagnostic Code 9400-9435;  Johnson v. Brown, 7 Vet. 
App. 95, 96 (1994);  see also 38 C.F.R. § 4.21.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

The veteran has received multiple Global Assessment of 
Functioning (GAF) scores.  The GAF scores are set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), which has been adopted by VA.  38 C.F.R. § 4.125.  The 
GAF scores are but one piece of evidence, but must be 
considered.  In the present case, the veteran's GAF scores 
have ranged from 40 to 85, but appear overall to average 
around 50.  

The Board finds that veteran's service-connected PTSD 
symptoms have resulted in considerable industrial impairment.  
Such impairment has been characterized by manifestations 
which fit squarely within the description of a 50 percent 
rating under the new criteria.  Specifically, the veteran has 
concentration problems (described as variable on the most 
recent examination) and there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; yet there are still no 
reported panic attacks more than once a week nor is there 
difficulty in understanding complex commands.  It does not 
appear that there is impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); there is some well-preserved 
judgment and abstract thinking.  The veteran does manifest 
disturbances of motivation and mood as well as difficulty in 
establishing and maintaining effective work and social 
relationships.  

However, there is not the degree of social and industrial 
impairment necessary for a 70 percent evaluation under either 
the old or new criteria.  Recent examinations note moderate 
occupational impairment, the veteran has been able to 
demonstrate substantial gainful activity on a sustained 
basis, taking courses and mowing the lawn at his home and 
washing his clothes.  The Board notes that these activities 
are goal directed, the type of sustained activity that 
indicates industrial residual occupational capability.  The 
Board does not find this activity, when viewed in the context 
of his other daily activities and counseling, to be 
suggestive of severe occupational impairment as contemplated 
by the former criteria, nor does it suggest a 70 percent 
under the new criteria.  The Board finds that the veteran's 
current activities as reflected in his private treatment 
records and in VA examination reports strongly suggest that 
he does not demonstrate the criteria for more than a 50 
percent rating under either criteria.  The veteran has in 
fact recently completed welding classes successfully. 

Moreover, there is no evidence of deficiencies in most areas 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities; 
manifestations such as speech intermittently illogical, 
obscure, or irrelevant, or near-continuous panic are not 
shown.  While there is depression, it does not affect the 
ability to function independently, and appropriately, as the 
veteran has taken classes recently, participates actively in 
his own therapy, has improved a significant personal 
relationship in his life, and mows his lawn.  While there may 
be some deficit in effectiveness, it is not deemed to result 
in severe impairment.  Further, there is some impaired 
impulse control (such as unprovoked irritability, reports of 
fights around the time of his divorce in 1993), but he has 
not harmed others repeatedly and he is not thought to be a 
threat to others.  There is no spatial disorientation.  
Neglect of personal appearance and hygiene is not reflected 
in examination reports or therapy counseling, which is a 
reliable indicator because of the frequency of his visits.  
The veteran is repeatedly referred to as well-groomed and 
neat.  Ultimately, the Board concludes there is a residual 
ability to establish and maintain effective relationships 
that precludes a higher schedular evaluation.  

Further, under DSM-IV, a score of 50 is appropriate where 
there is serious symptoms including an inability to keep a 
job.  The overall GAF scores, some higher than 50 and some 
lower, suggest a sustained level of functioning of 
approximately 50 GAF, thus suggesting symptomatology more 
appropriately rated at 50 percent.  Overall, the veteran's 
psychiatric symptoms have remained relatively stable during 
the entire appeal period, and the Board is persuaded that the 
evidence supports a higher rating of 50 percent at all 
relevant times.  See Fenderson, supra.  

In assigning a 50 percent rating and no more, the Board 
stresses that it is weighing the entirety of the evidence, 
including the medical findings, statements of the veteran, 
GAF scores, medical opinions, and therapy notes.  It is not 
substituting its own judgment for that of any medical 
professional.  It has carefully considered all relevant 
evidence, including that regarding severe occupational 
impairment.  It is noted that the veteran reported that he 
was taking classes in 2000 and that he attained a B+ in 
class.  The evidence shows occupational impairment but also 
shows remaining occupational capabilities which compel a 
conclusion that a disability rating of 50 percent is 
appropriate, but that a higher evaluation is not warranted.  

The Board appreciates the veteran's contention that his 
overall condition warrants a higher rating.  The Board also 
notes that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in favor of the veteran, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  Accordingly, the Board in this case has 
considered the totality of psychiatric symptoms noted in the 
record, rather than merely those most closely associated with 
a PTSD diagnosis.  The Board has considered the doctrine of 
reasonable doubt; and applied it as appropriate in this 
claim.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55-
56. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected PTSD 
had caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the schedular standards.  While it is not the 
intention of the Board to minimize the significance of PTSD 
in the veteran's daily life, the Board is compelled to 
conclude that the impairment, while significant, does not 
present an unusual disability picture as contemplated by 38 
C.F.R. § 3.321(b)(1).  Thus, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that a 50 percent rating is 
warranted for PTSD; however, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD.


ORDER

An initial disability evaluation of 50 percent for PTSD is 
granted, subject to the laws regarding the award of monetary 
benefits.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

